 



Exhibit 10.2

COMPENSATION OF DIRECTORS

Effective as of June 16, 2005

     Charles J. Wyly, Jr., for his service as Chairman of the Board of Directors
of Michaels Stores, Inc. (the “Company”), receives annual compensation
consisting of (i) base compensation of $450,000, (ii) options to purchase
200,000 shares of common stock, and (iii) personal use of a company-owned
automobile.

     Sam Wyly, for his service as Vice Chairman of the Board of Directors of the
Company, receives annual compensation consisting of (i) base compensation of
$225,000, (ii) options to purchase 100,000 shares of common stock, and
(iii) personal use of a company-owned automobile. The Company also provides the
services of an administrative assistant employed by the Company to Mr. Wyly to
support him in his role as Vice Chairman of the Company.

     Each non-employee director of the Company receives an annual fee of $48,000
as members of the Board and a fee of $1,500 for attendance at each regular or
special Board meeting and for attendance at each meeting of a committee of which
they are a member. The Chairman of the Company’s Audit Committee receives an
additional fee of $15,000 annually, the Chairman of the Company’s Compensation
Committee receives an additional fee of $10,000 annually, and the Chairman of
the Company’s Governance and Nominating Committee receives an additional fee of
$7,500 annually. The Company also reimburses directors for expenses incurred in
attending meetings.

     Subsequent to the 2005 annual meeting of stockholders, the Company’s
Compensation Committee granted each director options to purchase 30,000 shares
of common stock under the Company’s 2005 Incentive Compensation Plan.

